 1 LAW OFFICES OF CHRIS COSCA
   CHRIS COSCA           (SBN 144546)
 2 1007 7th Street, Suite 210
   Sacramento, CA 95814
 3 (916) 440-1010

 4 Attorney for Defendant
   VIVIAN WANG
 5

 6

 7                              IN THE UNITED STATES DISTRICT COURT

 8                                 EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                         2:16-CR-00111 KJM
11                                  Plaintiff,         STIPULATION AND ORDER TO
                                                       REMOVE LOCATION MONITORING
12   v.                                                EQUIPMENT
13   VIVIAN WANG,
14                                  Defendant.
15

16                                               STIPULATION
17          At the request of Pretrial Services, the parties hereby stipulate to remove Defendant VIVIAN
18
     WANG’S location monitoring equipment on January 2, 2018, so she can surrender at the designated
19
     federal correctional institution the next day.
20

21

22

23 IT IS SO STIPULATED.

24
     DATED:         December 21, 2018                   /s/ Matthew Yelovich
25                                                      MATTHEW YELOVICH
                                                        Assistant United States Attorney
26

27

28
                                                1
29 USA v. Wang- Stip and Order to Remove Location Monitoring

30
 1 DATED:        December 21, 2018                /s/ Chris Cosca
                                                  CHRIS COSCA
 2                                                Counsel for Defendant
                                                  VIVIAN WANG
 3

 4
                                           ORDER
 5

 6 IT IS SO FOUND AND ORDERED

 7 Dated: December 21, 2018

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                2
29 USA v. Wang- Stip and Order to Remove Location Monitoring

30
